Alice Robie Resnick, J.,
dissenting.
{¶ 75} In my opinion, R.C. Chapter 3314, the Ohio Community-Schools Act, violates Section 2, Article VI of the Ohio Constitution because it produces a hodgepodge of uncommon schools financed by the state. Rather than “add[ing] to the traditional school system,” ¶ 30, or “providing for community schools within that system” of common schools, as the majority postulates, ¶ 34, R.C. Chapter 3314 effects a schismatic educational program under which an assemblage of divergent and deregulated privately owned and managed community schools competes against public schools for public funds.
{¶ 76} Section 2, Article VI provides:
{¶ 77} “The general assembly shall make such provisions, by taxation, or otherwise, as, with the income arising from the school trust fund, will secure a thorough and efficient system of common schools throughout the state * * *.”
{¶ 78} Since this provision does not prescribe a specific method for securing a system of common schools, it necessarily grants the General Assembly broad discretion in fulfilling its obligation. Accordingly, I agree with the majority that “the General Assembly has the authority to set the standards and requirements for a system of common schools.” ¶ 34.
{¶ 79} But the General Assembly’s discretion under Section 2, Article VI is not unlimited. “To state that the General Assembly must be granted wide discretion and that it is not the function of this court to question the wisdom of the statutes, is not to say that the General Assembly’s discretion in this area is absolute.” *588Cincinnati City School Dist. Bd. of Edn. v. Walter (1979), 58 Ohio St.2d 368, 386, 12 O.O.3d 327, 390 N.E.2d 813.
{¶ 80} Specifically, the General Assembly does not have the authority under Section 2, Article VI to establish something other than a system of common schools. It is empowered to do only what it is charged with doing, which is to secure a thorough and efficient system of common schools throughout the state. Thus, as the court explained in Simmons-Harris v. Goff (1999), 86 Ohio St.3d 1, 11, 711 N.E.2d 203, “It can be argued that implicit within this obligation is a prohibition against the establishment of a system of uncommon (or nonpublic) schools financed by the state.”
{¶ 81} Nor does Section 2, Article VI displace the power of judicial review. While the General Assembly has the exclusive authority and duty to establish a system of common schools, it is for the courts to determine the constitutional criteria against which the exercise of that power is to be measured. We may act with deference to legislative pronouncements,1 but we are still obliged to make an independent determination of what constitutes a system of common schools. Defining the parameters of legislative power under Section 2, Article VI, and ensuring conformity thereto, remains a judicial function. See Walter, 58 Ohio St.2d at 382-387, 12 O.O.3d 327, 390 N.E.2d 813.
{¶ 82} While the majority describes some of the history leading to the adoption of the Thorough and Efficient Clause, it nevertheless treats the mandate for a system of common schools as standardless, denoting any schooling arrangement that the General Assembly decides to support by general taxation. Yet the formative history of Section 2 discloses that the common-schools requirement does impose an articulable and meaningful standard upon the legislature and that R.C. Chapter 3314 recreates much of the mischief that the clause was intended to avoid.
{¶ 83} As generally explained by Molly O’Brien and Amanda Woodrum, The Constitutional Common School (2004), 51 Clev.St.L.Rev. 581:
{¶ 84} “Recent school reform initiatives have adopted the mechanisms of vouchers and charters to provide public funding for parental choice of schools. * * * Virtually all of these programs, however, envision a proliferating variety of available schools, competition among schools for tax support, and attendance by parental selection, rather than by public assignment. Even though charter and voucher schools are prohibited from discriminating in admissions on the basis of religion, by statute and by the federal Constitution, they permit like-minded *589people to flock together. They permit parental choice of a school based on the parents’ unique set of values and priorities, biases and prejudices.
{¶ 85} “ * * *
{¶ 86} “The constitutional ‘common school’ has specific meaning that must be referenced in the evaluation of school reform programs. Central to that meaning is the requirement that the publicly-supported school system educate children of all classes, religions, and ethnic backgrounds together. * * * For the framers of the Ohio Constitution’s education clauses, the only education worthy of public support was a ‘common’ education, not in the sense that it was provided for the common folks, but in the sense that it would bring diverse people together. They chose the common school concept to promote social harmony, create a sense of national identity, and develop affinity. * * *
{¶ 87} “Moreover, in choosing to mandate the creation of a system of common schools, the constitutional framers rejected the idea of simply subsidizing the existing diverse, parent-initiated and tuition-based schooling arrangements in favor of creating state organization and oversight. They viewed the diversity of the existing arrangements as an impediment to educational progress. The constitutional framers rejected the proliferation of diverse schools in favor of a single system. They also rejected the idea of competition among school districts and a variety of sectarian schools, viewing competition as inefficient, divisive, and ineffective. The rivalry among schools was seen as the greatest impediment to the advancement of education. Indeed, the problems created by the continuing disparities and competition among local districts generated further constitutional amendments in 1912. These amendments [i.e., Sections 3 and 4, Article VI] centralized state oversight of the system of public schools by creating a state superintendent; they further provided for public oversight of the districts through election. Thus, programs that create competition among schools for public funds or remove schools from state and public oversight also run counter to the constitutional vision and mandate.” (Emphasis sic; footnotes omitted.) Id. at 638-641.
{¶ 88} Community schools under R.C. Chapter 3314 are nonprofit or public-benefit corporations that operate independently of any school district. R.C. 3314.01(B) and 3314.03(A)(1). They are governed by the terms of their individual contracts, have their own governing authorities, and are directly accountable to their sponsors. R.C. 3314.02(D) and (E), 3314.03(D), 3314.04, and 3314.07. Any qualified tax-exempt entity under Section 501(c)(3) of the Internal Revenue Code that has been in operation for five years, has assets of $500,000, and is considered by the Department of Education to be an education-oriented entity may sponsor up to 50 community schools (potentially more for some sponsors) and receive from each an “oversight and monitoring” fee of up to three percent of the *590payments for operating expenses that the school receives from the state. See R.C. 3314.015(B)(1), 3314.02(C)(1)(f), and 3314.03(C).
{¶ 89} Community schools were originally introduced in Ohio on a limited basis through a pilot project in the Lucas County area. 1997 Am.Sub.H.B. No. 215, Section 50.52, Subsection 2(B), 147 Ohio Laws, Part I, 2043. They have since grown at a steady rate. According to a preliminary report on community schools in Ohio that was issued on April 11, 2002, by the Legislative Office of Education Oversight (established by R.C. 3301.68), “Since 1998, the number of community schools in Ohio has increased annually, from the first 15 that began operating during the 1998-1999 school year to 92 schools during the 2001-2002 school year. The number of participating students has grown tenfold from 2,245 to over 23,000 during these years.” Based on the listings in the March 2005 School Directory issued by the Office of Community Schools (see R.C. 3311.11) and information contained in a research bulletin published by the Ohio Education Association (“OEA”) in March 2005, there were over 62,000 students enrolled in approximately 250 community schools throughout Ohio during the 2004-2005 school year.
{¶ 90} Community schools receive state funds that are deducted from payments to the school districts in which the enrolled students are entitled to attend school. R.C. 3314.08. In an affidavit filed on behalf of appellants in the trial court, William P. Driscoll, a former Ohio Deputy Tax Commissioner from 1985 to 1991, calculated that community-school deductions in fiscal year 2002 amounted to more than $133 million. According to Ohio Department of Education records, state funding for community schools for fiscal year 2005 totals over $400 million. In its March 2005 research bulletin, OEA calculated that “[b]y the end of the current [2004-2005] school year, Ohio’s charter schools will have received over $1.2 billion * * * in funding since the inception of the state’s charter school program.”
{¶ 91} Yet community schools are exempt from the bulk of state standards and regulations that govern the operation of public schools. In fact, the stated purpose of R.C. Chapter 3314 is to establish “independent community schools throughout the state * * * in a deregulated setting.” 1997 Am.Sub.H.B. No. 215, Section 50.52, Subsection 2(B), 147 Ohio Laws, Part I, 2043. Accordingly, R.C. 3314.04 provides:
{¶ 92} “Except as otherwise specified in this chapter and in the contract between a community school and a sponsor, such school is exempt from all state laws and rules pertaining to schools, school districts, and boards of education, except those laws and rules that grant certain rights to parents.”
{¶ 93} On October 23, 2003, the Legislative Service Commission issued a research memorandum, No. R-125-1824, on the “Laws from Which Community Schools Are Exempt and Specifically Not Exempt.” The memo enumerates over *591150 state measures from which community schools are exempt, which run the gamut of education laws from curriculum and enrollment requirements to discipline policies and building standards. These are not random exclusions from insubstantial provisions. The exemptions are pervasive, extensive, and diffused throughout the entirety of Title 33 of the Revised Code. See Appendix B.
{¶ 94} Largely unregulated and privately operated, community schools are free to adopt their own specific instructional approaches, educational goals, and philosophical agendas. Indeed, they are exempt from the provisions of R.C. 3313.602(B) and (C), which require public schools to ensure that “the principles of democracy and ethics aré emphasized and discussed wherever appropriate in all parts of the curriculum” and to encourage all employees to be aware of their roles “in instilling ethical principles and democratic ideals in all district pupils.”
{¶ 95} Section 2, Article VI was intended to bring order to the chaos of individualized approaches that resulted from the nascent mélange of loosely regulated and diverse schooling arrangements by mandating the creation and funding of a uniform and coherent body of governmentally controlled schools. R.C. Chapter 3314 contravenes that intent by reversing the process. It creates a jumble of ad hoc community schools that flourish on state funds otherwise inuring to the account of district schools.
{¶ 96} Although I disagree with the majority’s view of Section 2, Article VI on a fundamental level, our differences are primarily grounded in constitutional analysis. However, I find the following passage in the majority’s opinion to be questionable:
{¶ 97} “Throughout time, new educational movements have faced opponents and detractors. But just as the common-school movement of the 1800s increasingly gained supporters throughout the United States, so too has the charter-school movement.” ¶ 27.
{¶ 98} This court’s function is to determine the constitutionality of charter schools as established by statute in Ohio, not to promote their cause. Whether the “charter-school movement” has truly gained supporters or opponents, nationally or in Ohio, is a subject of social discourse for the political branches of our government. I also point out that the common-school movement of the 1800s resulted in a constitutional amendment, i.e., Section 2, Article VI and eventually also Sections 3 and 4, Article VI. That is not the case with charter schools.
{¶ 99} I respectfully dissent.

. The General Assembly declares in R.C. 3314.01(B), “A community school created under this chapter is a public school, independent of any school district, and is part of the state’s program of education.”